Mr. Justice Leech delivered the opinion of the court: This claim was filed by Mrs. Paula B. Engleman, for damages sustained by her, through a fall when the. bleacher upon which she was sitting collapsed and' she was thrown to the ground, while she was in attendance at a football game, on November 28, 1923, at the Southern Illinois State Normal University, she having paid admission to the game which was staged at said University athletic grounds. To the declaration filed by the claimant, the Attorney General has filed a demurrer which is sustained as a matter of law. There is evidence of negligence in the construction of these bleachers, and that quite a severe injury resulted to the claimant as a result of her fall. The claimant offered testimony showing expenses necessarily incurred by her as result of said injuries, amounting to approximately $1,200.00. While there is no legal liability on the part of the State to make any compensation on account of any injuries received, as a matter of good conscience, we award to claimant Paula B. Engleman, the sum of $1,200.00.